June 24, 2005

Mr. Thomas C. Wright
Wright Brown & Close, LLP
Three Riverway, Suite 600
Houston, TX 77056

Ms. Jennifer Lea Mathis-Volk
Locke Liddell & Sapp LLP
100 Congress Ave Ste 300
Austin, TX 78701

Mr. Michael J. Clark
916 S. Capital of Texas Hwy. C-100
Austin, TX 78746-5256
Ms. Barbara M. Ellis
Locke Liddell & Sapp LLP
100 Congress, Suite 300
Austin, TX 78701

Mr. C. Mark Stratton
Henslee, Fowler, Hepworth & Schwartz
816 Congress Avenue, Suite 800
Austin, TX 78701-2443

RE:   Case Number:  03-0825
      Court of Appeals Number:  03-02-00030-CV
      Trial Court Number:  97-13778

Style:      QWEST INTERNATIONAL COMMUNICATIONS, INC. (AND/OR QWEST
      COMMUNICATIONS INTERNATIONAL, INC.); QWEST COMMUNICATIONS,
      CORPORATION; AND SP CONSTRUCTION SERVICES INC.
      v.
      AT&T CORP. AND AT&T COMMUNICATIONS, INC. OF THE SOUTHWEST, INC., ET
      AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Diane O'Neal         |